Title: To George Washington from Silas Burbank, 14 October 1780
From: Burbank, Silas
To: Washington, George


                  
                     
                     Sir,
                     Camp, Oct. 14. 1780.
                  
                  I beg leave to solicit your Excellency for the liberty of
                     resigning my Commission in the Army. This I am urged to solely by the calls of
                     my domestic affairs, and not from any inconveniencies which have occurred in
                     the course of this War. My zeal for the cause remains the same, & will
                     continue to be seconded by my aid to the utmost of my abilities: And it is with
                     regret I shall retire from an Army in which I have had the honour of serving
                     since its commencement, and for which my affection will be lasting; especially
                     while our present commander in Chief continues to preside. I am with every
                     sentiment of respect & esteem, your Excellency’s most obedt hume Servt
                  
                     Silas Burbank, Capt.
                     12. Mass. regiment, and 4. Brigade.
                  
               